Citation Nr: 0532460	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
February 1970 .  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This matter was previously before the Board in February 2005 
and July 2005.  On those occasions, remands were ordered to 
accomplish additional development.  Also in July 2005, the 
Board denied a claim of entitlement to an increased rating 
for PTSD.  That denial is final.  See 38 U.S.C.A. § 7104.  As 
such, that issue is no longer the subject of the instant 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As noted earlier, this matter was previously before the Board 
in February 2005 and July 2005.  In February 2005, the matter 
was remanded in order to honor the veteran's request for a 
hearing before a Veterans Law Judge.  Such hearing was 
thereafter held in April 2005.  However, in July 2005, 
another remand was ordered by the Board.  At that time, it 
was determined that the veteran had not received proper 
notice with respect to the TDIU claim.  Specifically, he had 
not been apprised of the evidence and information necessary 
to substantiate his TDIU claim.  For example, the Board 
observed that the veteran had not been instructed to submit 
evidence showing that his service-connected disabilities 
precluded him from engaging in substantially gainful 
employment.  

There is no indication in the record that the veteran has 
received notice in accordance with the July 2005 remand 
instructions.  Indeed, the claims file fails to indicate that 
any VCAA notice was sent to the veteran between the July 2005 
remand and the re-certification of the appeal to the Board in 
October 2005.  In this vein, it is noted that remand 
instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 Vet. App. 268 
(1998).  Indeed, where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Id.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter 
specifically addressing the veteran's 
TDIU claim which satisfies all VCAA 
notice obligations in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2005), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him of which information 
and evidence, if any, that he is to 
provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  


2.  Upon completion of the above, if 
additional evidence is received, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


